Title: To James Madison from Tench Coxe, 6 November 1813
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia Nov. 6. 1813
        
        I presume you will receive, by the mail of this day, or tomorrow an account of the death of Gen. Macpherson. It took place last Night at his

country house, near this city. This event has brought up to my mind the permission, which I had the honor to receive from you through Mr. Gallatin—to address you on the subject of the office on the expected occurrence of the event. Since Providence has rendered vacant the best of the situations mentioned by him, I have been induced to reconsider the subject, with your indulgence.
        The practice of commerce being my first walk, and thro a long & wide range of time and countries, and having had many official & public connexions with it, I cannot spend my time with fidelity in any way more easily to my self than in the naval office of my native city. The security is reasonable and convenient, that of the Collectorship of the internal revenues and direct tax is immense and very inconveniently & peculiarly modified, as to the lien upon the whole real estates of the sureties. I feel too a perfectly respectful deference for the selection, which you were pleased yourself, with the able and kind information, of Mr. Gallatin to make. These and other particulars, which if detailed would consume too much of your time, have induced me to use the permission given me thro Mr. Gallatin to write again after a few hours knowledge of the death of the late naval officer.
        I mean now, Sir, respectfully to submit to you my wishes, that if you have not upon consideration conclusively decided to adopt the idea suggested by the remoteness and uncertainty of the present vacancy, the honor of your favor in this office in the customs appears most desireable, for my own interests and convenience, and the honor and service of the United States, which I will be more able better to promote than in the other. But your pleasure will be perfectly acceptable to my heart & mind. I have the honor to repeat my assurances of the perfect respect and attachmt. with which I continue yr mo. obedient & mo. hum. Servant
        
          Tench Coxe
        
      